Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art discloses many of the individual elements as claimed, for example a pull tab to open a device is notoriously well known.  Tempered glass that is foldable has also been used in the prior art in combination with foldable portable device designs as it provides protection for a device display while allowing visibility.  It is also known to use a combination of hard and more flexible parts when designing mobile devices and their cases.  The prior art does not teach or fairly suggest, as a whole, a structure wherein a foldable smartphone case for a foldable smartphone, comprises:  a first section havinga one piece two segment bendable tempered glass screen protector coupled to the foldable smartphone case configured to flex and conform to a a one piece two segment foldable inside glass screen of the foldable smartphone; a second section having a one piece one segment tempered glass screen protector coupled to the foldable smartphone case configured to cover and protect an outside front side glass screen of the foldable smartphone; and a hinge cover of the foldable smartphone case movably coupling the first section to the second section and extending the length of the foldable smartphone hinge and configured to cover and protect the hinge of the foldable smartphone.  When taking all the respective claim limitations as a whole and in combination, none of the prior art discloses the features as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892 for further state of art references..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648